COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-11-00104-CV


IN RE MARTIN B. TITTLE, AS                                             RELATOR
ADMINISTRATOR OF THE ESTATE
OF NETTIE BABER TITTLE,
DECEASED


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                          MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s amended petition for writ of mandamus

and is of the opinion that relief should be denied. Accordingly, relator’s amended

petition for writ of mandamus is denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                              PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

MEIER, J., would grant.

DELIVERED: April 8, 2011

      1
       See Tex. R. App. P. 47.4, 52.8(d).